U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-32674 AOXING PHARMACEUTICAL COMPANY, INC. (Name of Registrant in its Charter) Florida 65-0636168 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) 444 Washington Blvd., Suite 3338, Jersey City, NJ 07310 (Address of Principal Executive Offices) Issuer's Telephone Number: (646) 367-1747 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesxNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filero Accelerated filero Non-accelerated filer oSmaller reporting companyx APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 15, 2013 Common Voting Stock:49,814,822 AOXING PHARMACEUTICALCOMPANY, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2013 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements: Consolidated Balance Sheet – March 31, 2013 (unaudited) and June 30, 2012 2 Consolidated Statements of Operations and Other ComprehensiveIncome (Loss) – for the Three and Nine Months Ended March 31, 2013 and 2012 (Unaudited) 3 Consolidated Statements of Cash Flows – for the Nine Months Ended March 31, 2013 and 2012 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 Part II Other Information Item 1 Legal Proceedings 21 Item 1A Risk Factors 21 Item 2 Unregistered Sale of Securities and Use of Proceeds 21 Item 3 Defaults Upon Senior Securities 21 Item 4 Mine Safety Disclosures 21 Item 5 Other Information 21 Item 6 Exhibits 22 Signatures 22 1 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, June 30, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $629,698 and $575,223, respectively Inventories, net Prepaid expenses and other current assets TOTAL CURRENT ASSETS LONG-TERM ASSETS: Property and equipment, net of accumulated depreciation Goodwill Other intangible assets. Net Investment in joint venture TOTAL LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term borrowings $ $ Accounts payable Loan payable – bank Current portion of loan payable - related parties Current portion of loan payable – other - Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Loan payable - related parties Loan payable – others Long-term bank loans - TOTAL LONG-TERM LIABILITIES Common stock, par value $0.001, 100,000,000 shares authorized, 49,814,822 and 49,615,013 shares issued and outstanding on March 31, 2013 and June 30, 2012 Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income TOTAL SHAREHOLDERS' EQUITY OF THE COMPANY NONCONTROLLING INTEREST IN SUBSIDIARIES ) ) TOTAL EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to the consolidated financial statements 2 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Unaudited) For the three months ended For the nine months ended March 31, March 31, SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES: Research and development expense General and administrative expenses Selling expenses Depreciation and amortization Impairment of intangible assets - - - TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest expense, net of interest income ) Change in fair value of warrant and derivative liabilities - - - Equity in loss of joint venture, net ) Subsidy income TOTAL OTHER EXPENSE ) LOSS BEFORE INCOME TAXES ) Income tax expense (credit) - NET LOSS ) Net loss attributable to non-controlling interest in subsidiaries ) ) ) NET LOSS ATTRIBUTABLE TO SHAREHOLDERS OF THE COMPANY ) OTHER COMPREHENSIVE INCOME : Foreign currency translation adjustment COMPREHENSIVE LOSS ) Other comprehensive income attributable to non-controlling interest COMPREHENSIVE LOSS ATTRIBUTABLE TO THE COMPANY $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING See accompanying notes to the consolidated financial statements 3 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended March 31, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Bad debts 18,949 Common stock issued for services Change in fair value of warrants and derivative liability - ) Equity in loss of joint venture, net Net loss attributable to non-controlling interests ) ) Inventory markdown ) 11,155 Impairment charge on intangible assets - Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable ) ) Accrued expenses and other current liabilities ) NET CASH USED IN OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES: Acquisition of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES: Proceeds from bank loans - Payment of bank loans ) - Short-term borrowings, net of repayment - Payment of other borrowings ) ) Repayment of loans to related party ) ) NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH (DECREASE) INCREASE IN CASH ) CASH – BEGINNING OF PERIOD CASH – END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ - $ - See accompanying notes to the consolidated financial statements 4 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) 1BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The consolidated balance sheet as of June 30, 2012 was derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year 2012. These interim financial statements should be read in conjunction with that report. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2012 filed on October 15, 2012. 2BUSINESS DESCRIPTION AND SIGNIFICANT ACCOUNTING POLICIES Aoxing Pharmaceutical Co., Inc. (“the Company” or “AoxingPharma”) is a specialty pharmaceutical company specializing in research, development, manufacturing and distribution of a variety of narcotic, pain-management, and addiction treatment pharmaceutical products. As of March 31, 2013, the Company had one operating subsidiary: HebeiAoxing Pharmaceutical Co., Inc. (“Hebei”), which is organized under the laws of the People’s Republic of China (“PRC”). As of March 31, 2013, the Company owned 95% of the issued and outstanding common stock of Hebei. Since 2002, Hebei has been engaged in developing narcotic, pain management, and addiction treatment pharmaceutical products, building its facilities and obtaining the requisite licenses from the Chinese Government. Headquartered in Shijiazhuang City, the pharmaceutical capital of China, outside of Beijing, Hebei now has China's largest and the most advanced manufacturing facility for highly regulated narcotic medicines, addressing a very under-served and fast-growing market in China. Its facility is one of the few GMP facilities licensed for manufacturing narcotics medicines. The Company is working closely with the Chinese government and SFDA to assure the strictly regulated availability to medical professionals throughout China of its narcotic drugs and pain medicines. In April 2008, Hebei completed the acquisition of 100% of the registered capital of Lerentang (“LRT”). LRT was engaged in the manufacture and distribution of Chinese traditional medicines focusing on pain management related therapeutics within China. As of June 30, 2011, the manufacturing operations of LRT had been completely integrated into Hebei. Currently over 90% of the Company’s revenues derive from one herbal extraction, obtained from the acquisition of LRT, which is used to alleviate oral/dental and bone pain. 5 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) Going Concern Throughout its history, the Company has managed to operate the business with negative net working capital. The Company’s negative working capital is primarily due to substantial short-term loans from banks. Annually, however, the banks have renewed or replaced the loans, allowing the Company to sustain its business despite negative working capital.In addition, the Company has been able to operate with a negative net working capital because of local governmental subsidies and loans from unrelated and related parties. During the nine months ended March 31, 2013, the Company was able to obtain long-term bank loans from Beijing International Trust Co., Ltd and use these funds to repay short-term notes. The long-term loans carry higher interest rates, but have terms of two years, providing the Company with more financial flexibility. Considering revenue for the periods ended March 31, 2013 was higher than the same periods a year ago and the Company was on target to meet its 2013 financial forecasts, the Company believes operating cash flows will turn positive in the near-term from its new marketing campaign and increased sales force.The increased market demand for its main product in the near term and sales from several new products that the Company is currently advertising will be sufficient to partially offset the increased selling expenses and generate substantial positive operating cash flows. The Company also believes that it will have continued support from related parties, and will have the ability to continue to roll over short-term debt.All of these factors, together, provide adequate resources to fund ongoing operations for the next twelve months.However, if the Company’s short-term cash flows decrease significantly and the Company is unable to pay its short-term liabilities, the Company’s business, financial condition and results of operations could be materially affected. We have incurred recurring operating losses and had an accumulated deficit of $44.8 million as of March 31, 2013. We had negative working capital of $4.1 million as of March 31, 2013. Our history of operating losses and lack of binding financing commitments raise substantial doubt as to our ability to continue as a going concern. Despite negative operating cash flow positions,the Company expects to see positive impact of advertising to sales starting next quarter. Our management anticipates generating sufficient cash flows to fund our operations for the next twelve months by increasing revenues and profit margins of our core product sales and continued support from our lenders to rollover debt when it becomes due. If future sales do not meet our forecasts, we may be required to fund operations by raising additional capital or seek external financing. As such, our ability to achieve our business plan is primarily dependent upon our ability to attain our planned level of operations and/or obtain sufficient additional capital at acceptable costs. With respect to these objectives, we cannot provide any assurance that we will succeed. If events or circumstances occur such that we are unable to or do not meet our operating plan as expected and/or do not secure additional financing, we may be required to significantly curtail or cease operations. 6 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) Investment in Joint Venture (“JV”) On April 26, 2010, AoxingPharma and Johnson Matthey Plc (‘JM”) entered into an agreement to establish a joint venture focused on research, development, manufacturing and marketing of active pharmaceutical ingredients for narcotics and neurological drugs for the China market. The JV represents a significant opportunity for both companies to expand their business in the rapidly growing pharmaceutical market in China. Under the terms of the agreement, Macfarlan Smith Ltd, a wholly owned subsidiary of Johnson Matthey Plc, headquartered in the United Kingdom, will contribute technology expertise and capital to the JV. Hebei will contribute capital, fixed assets and related active pharmaceutical ingredients manufacturing licenses. The JVcompany is called HebeiAoxing API Pharmaceutical Company, Ltd. (“API”). HebeiAoxing has a 51% stake in API, while Macfarlan Smith (Hong Kong) Ltd (a wholly owned subsidiary of JM) holds 49%. Each company has equal representation on the board of directors that will oversee a management team responsible for corporate strategies and operations. The JV is located on the Hebei campus in Xinle City, 200 kilometers southwest of Beijing. On March 10, 2010, the JV obtained a business license from the City Industry & Commercial Administrative Bureau. The Company accounts for its investment in the JV under the equity method of accounting. Use of estimates in the preparation of financial statements The preparation of the consolidated financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements, and the reported amounts of revenue and expenses during the reporting period. Significant estimates reflected in the consolidated financial statements include, but are not limited to, the recoverability of the carrying amount and estimated useful lives of long-lived assets, allowance for accounts receivable, realizable values for inventories,valuation allowance of deferred tax assets, purchase price allocation of its acquisitions and share-based compensation expenses. Management makes these estimates using the best information available at the time the estimates are made; however, actual results when ultimately realized could differ significantly from those estimates. Impairment of long lived assets Long-lived assets are reviewed for impairment when circumstances indicate the carrying value of an asset may not be recoverable.For assets that are to be held and used, impairment is recognized when the estimated undiscounted cash flows associated with the asset or group of assets is less than their carrying value.If impairment exists, an adjustment is made to write the asset down to its fair value, and a loss is recorded as the difference between the carrying value and fair value.Fair values are determined based on quoted market values, discounted cash flows or internal and external appraisals, as applicable.Assets to be disposed of are carried at the lower of carrying value or estimated net realizable value. 7 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) Goodwill and intangible assets Goodwill was the result of the acquisition of LRT and 35% of HebeiAoxing in 2008. Goodwill represents the cost of the acquired business in excess of the fair value of identifiable tangible and intangible net assets purchased. Intangible assets include drug permits and licenses and land use rights and are recorded at cost less accumulated amortization and any recognized impairment loss. The drug permits are amortized over its estimated useful life of 15 years on a straight-line basis. In accordance with Accounting Standards Codification (“ASC”) Topic 360-10-5, “Impairment or Disposal of Long-Lived Assets”, the Company performs an intangible asset impairment test for its definite-lived intangibles whenever events or changes in circumstances indicate that its carrying amount may not be recoverable.During the quarter ended December 31, 2012, it was determined some drug permits and licenses will not provide future benefits to the Company. Accordingly, an impairment provision of $614,648 was provided by the Company. The Company evaluates the valuation of its goodwill according to the provisions of ASC 350 to determine if the current value of goodwill has been impaired. The acquisition of LRT has been completely integrated into the HebeiAoxing reporting unit. Goodwill for the HebeiAoxing reporting unit will be tested for impairment between annual tests if an event occurs or circumstances change that would more likely than not reduce the fair value of the reporting unit below its carrying amount. Considering the Company’s revenue for the three months and nine months ended March 31, 2013 exceeded those periods a year ago and the Company expects to meet its 2013 forecasts, the Company believes that there were no impairment indicator existed during the periods ended March 31, 2013. The Company will perform the required annual goodwill impairment test during the fourth quarter of each fiscal year. Amortization expense for the nine months ended March 31, 2013 and 2012 were $195,392 and $208,055 respectively. Fair value measurement The Company has adopted ASC Topic 820, Fair Value Measurement and Disclosure, which defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements. It does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information. It establishes a three-level valuation hierarchy of valuation techniques based on observable and unobservable inputs, which may be used to measure fair value and include the following: Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. 8 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) Classification within the hierarchy is determined based on the lowest level of input that is significant to the fair value measurement. The carrying amount of cash and cash equivalents, accounts receivable, inventories, prepaid expenses and other current assets, accounts payable and accrued expenses are reasonable estimates of their fair value because of the short term nature of these items and classified within Level 1 of the fair value Hierarchy. As of March 31, 2013, the Company does not have any assets or liabilities that are measured on a recurring basis at fair value. The Company’s short-term borrowings, bank loans, loans payable, related party notes payable and unrelated party notes payable are considered Level 2 financial instruments measured at fair value on a non-recurring basis as of March 31, 2013. The Company does not have any level 3 financial instruments. The Company uses the discounted cash flow approach when determining fair values of its non-recurring fair value measurements when required. We determine the fair value of our goodwill for purposes of comparing to the carrying value on at least an annual basis. Our goodwill would be adjusted to fair value if it is deemed to be impaired.Certain unobservable units for these assets are offered quotes, lack of marketability, long-term revenue growth rates and discounts rates. For Level 3 measurements, significant increases or decreases in long-term growth rates or discount rates in isolation or in combination could result in a significantly lower or higher fair value measurement. In general, a change in the long-term growth rate of our HebeiAoxing business unit could negatively affect the fair value of our goodwill. Recent accounting pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. In January 2013, the FASB issued ASU 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, which clarified that the scope of ASU 2011-11, Disclosures about Offsetting Assets and Liabilities, would apply to derivatives including bifurcated embedded derivatives, repurchase agreements and reverse repurchase agreements, and securities borrowing and securities lending transactions that are either offset in accordance with Section 210-20-45 or Section 815-10-45 or are subject to a master netting arrangement or similar agreement. This ASU is effective for fiscal years, and interim periods within those years, beginning on or after January 1, 2013. Retrospective presentation for all comparative periods presented is required. The adoption of ASU 2013-01 is not expected to have material impact on the Company’s consolidated financial statements. In February 2013, the Financial Accounting Standards Board issued ASU 2013-02,Comprehensive Income: Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income(“ASU 2013-02”). ASU 2013-02 does not change the current requirements for reporting net income or other comprehensive income in financial statements. However, it requires an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures required under U.S. GAAP that provide additional detail about those amounts. ASU 2013-02 is effective prospectively for reporting periods beginning after December15, 2012 for public entities. Early adoption is permitted. The Company does not expect that the adoption of ASU 2013-02 will have a material impact on its consolidated financial statements. 9 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) 3INVENTORIES, NET Inventories consist of the following: March 31, June 30, Work in process $ $ Raw materials Finished goods $ $ The provisions for obsolete inventory as of March 31, 2013 and June 30, 2012 were$14,701 and $36,080, respectively. 4EQUITY-METHOD INVESTMENT IN JOINT VENTURE The Company account for its investment in API (see Note 2) under the equity method of accounting. Summarized financial information for our investment in API assuming a 100% ownership interest is as follows: For Nine Months For the Year 　 Ended Ended March 31, June 30, Current assets $ $ Noncurrent assets Current liabilities $ $ Noncurrent liabilities - - Equity $ $ Revenue - - General and administrative expenses $ $ Net loss $ ) $ ) 10 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) 5ACCRUED EXPENSES AND OTHER CURRENT LIABILITIES Accrued expenses and taxes consist of the following: March 31, June 30, Accrued salaries and benefits $ $ Accrued interest Accrued taxes Deposit payable Due to employee Prepayment from customers Other accounts payable Other accrued expenses and current liabilities $ $ 6LOAN PAYABLE - BANK Loan payable – bank consist of the following loans collateralized by assets of the company: March 31, June 30, Bank Note in the amount of 30 million RMB with Bank of Communications bearing an annual floating rate of7.872%, set to be 20% higher than the interest rate of the People’s Bank of China rate, initially made on April 29, 2011, renewed on April 18, 2012 for one year maturing on April 18, 2013 $ $ Bank Note with Beijing International Trust Co., Ltd bearing an annual interest of 18%, 1.2 million RMB maturing on July 20, 2013 and 1.2 million RMB maturing on December 20, 2013 - Bank Note in the amount of 25 million RMB with China CITIC Bank bearing an annual floating rate of8.528%, set to be 30% higher than the interest rate of the People’s Bank of China rate, originally to mature on April 13, 2013.The loan was repaid on September 6, 2012. - $ $ 11 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) 7 LOAN PAYABLE – RELATED PARTIES Loan payable – related parties consists of loans from shareholders, officers, and other related parties, bearing interest at an average rate of 15.88% per annum as of March 31, 2013 and June 30, 2012. Loans will mature as follows: March 31, June 30, Within one year $ 1 – 2 years 2 – 3 years Total Less current portion ) ) $ 8 LOAN PAYABLE – OTHER Loan payable – other consist of loans from unrelated third-parties, bearing interest at an average rate of 17.88% per annum as of March 31, 2013 and June 30, 2012. Loans will mature as following: March 31, June 30, Within one year $ 1 – 2 years - 2 – 3 years Total Less current portion ) $ 9 LONG TERM BANK LOAN During the three months ended September 30, 2012, the Company entered into a loan agreement with Beijing International Trust Co., Ltd and obtained a loan of 45 million RMB (approximately $7.1 million) with a term of two years. This loan requires interest only payments every quarter on the 20th of March, June, September and December. This loan bears an 18.0% interest per annum.The loan matures on September 23, 2014 and the Company must repay 15%, 15% and 50% of the original loan balance 20 days, 10 days and 5 days, respectively, before the maturity date. The loan also requires two initial repayments of 1.2 million RMB each on July 20, 2013 and December 20, 2013; this portion of the loan is classified as short term bank loan in Note 6. During the three months ended March 31, 2013, the Company obtained an additional loan of 20 million RMB (approximately $3.2 million) with a 16.5% interest per annum that will mature on September 21, 2014. Both loans interest payments are due quarterly on the 21thof March, June, September and December. 12 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (Unaudited) 10ISSUANCE OF COMMON STOCK There was no issuance of common stock during the three months ended March 31, 2013. The Company recorded $4,050 in expenses related to amortization of deferred stock compensation. 11 TAXES The Company’s Chinese subsidiaries are governed by the Income Tax Law of the People’s Republic of China concerning private-run enterprises, which are generally subject to tax at a statutory rate of 25% on income reported in the statutory financial statements after appropriate tax adjustments. The reconciliation of income tax at the U.S. statutory rate to the Company’s effective tax rate is as follows: For nine months ended March 31, Tax at U.S. Statutory rate $ ) $ ) Tax rate difference between China and U.S. ) Change in Valuation Allowance Effective tax rate $
